Per Curiam.
The case before us differs from Baskin’s Appeal, decided at the present term, in the decisive particular that the wife’s *461nepliew, as well as each of her nieces, is the origin of a separate stock, taking, not by representation through the testator’s-wife, but immediately from the testator by the description of one of her heirs. The descendants of one of them dead in the testator’s lifetime, would have taken by representation through their parent, and, consequently, no more than their parent’s share; but the objects of the bequest in this instance are entitled in their own right. Were they claiming a bequest to the testator’s wife, they would have to claim through their parent, and consequently, as representatives collectively entitled to no more than their parent could have claimed; but claiming as immediate legatees who answer to the testator’s description of them as his wife’s heirs, they claim paramount to her, and consequently not by representation at all. Being of equal degree in the scale of descent, they all take portions.
Judgment affirmed.